COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00202-CV


LINDSEY DAWN MARTENS                                               APPELLANT

                                            V.

TAMI LYNN BUSBY                                                      APPELLEE

                                        ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-002071-1

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On June 8, 2017, we notified appellant that her “Motion for Rehearing” that

she filed directly with the appellate court on May 31, 2017, did not contain the

required contents of a notice of appeal as required by Texas Rule of Appellate

Procedure 25.1(d). See Tex. R. App. P. 25.1(d). We stated that we could

dismiss the appeal unless appellant filed in the trial court a notice of appeal

containing the required contents on or before June 19, 2017. See Tex. R. App.

P. 25.1(d), 42.3(c). We have not received any response.


      1
          See Tex. R. App. P. 47.4.
      Because appellant did not file a notice of appeal as required by the Texas

Rules of Appellate Procedure and as directed by the clerk of this Court, we

dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

                                                  /s/ Terrie Livingston

                                                  TERRIE LIVINGSTON
                                                  CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DELIVERED: July 20, 2017




                                    2